        Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 1 of 60



                    UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                     No. 17-cr-684 (ER)

             v.

LAMONT EVANS                                 Sentencing: May 31, 2019

             Defendant.



                  DEFENDANT LAMONT EVANS’ MEMORANDUM
                          IN AID OF SENTENCING




BARNES & THORNBURG, LLP
William R. Martin
1717 Pennsylvania Avenue NW, Suite 500
Washington, DC 20006
Attorney for Lamont Evans

                                         1
             Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 2 of 60



                                                    TABLE OF CONTENTS

PERSONAL AND PROFESSIONAL BACKGROUND............................................................... 4
SENTENCING CONSIDERATIONS ............................................................................................ 8
APPLICATION OF 18 U.S.C. § 3553(a) FACTORS .................................................................. 11
   A. The Nature and Circumstances of the Offense Compel a Below the Guidelines Range
   Sentence .................................................................................................................................... 11
   B. The Circumstances, History and Characteristics of the Defendant Support a Sentence
   Below the Guidelines Range ..................................................................................................... 12
   C. The Need to Avoid Unwarranted Sentencing Disparities ................................................... 13
   D. The Need for the Sentence to Reflect the Seriousness of the Offense, to Promote Respect
   for the Law and to Provide Just Punishment for the Offense, to Afford Adequate Deterrence,
   to Protect the Public from Future Crimes and to Provide the Defendant with Needed
   Educational or Vocational Training, Medical Care, or Other Correctional Treatment ............. 13
      1. Mr. Evans’ Conviction Will Act as a Powerful Deterrent to Criminal Conduct ............. 13
      2. A Prison Sentence Is Not Needed to Protect the Public from Further Crimes by
      Mr. Evans ............................................................................................................................... 14
      3. A Less Than Guideline Sentence Would Be a Just Punishment for Mr. Evans'
      Offense................................................................................................................................... 15
      4. 18 U.S.C. 3553(a)(3) Instructs the Sentencing Court to Consider “The Kinds of
      Sentences Available.” ............................................................................................................ 15
BACKGROUND OF THE OFFENSE ......................................................................................... 15
   A. Loss Amount ....................................................................................................................... 15
CONCLUSION ............................................................................................................................. 16




                                                                        2
             Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 3 of 60



                                                 TABLE OF AUTHORITIES

Cases                                                                                                                                Page(s)

Gail v. United States,
    128 S. Ct. 586 (2007) ...............................................................................................................10
Kimbrough v. United States,
    552 U.S. 85 (2007) .........................................................................................................9, 10, 11
Koon v. United States,
    518 U.S. 81 (1996) .....................................................................................................................9
Rita v. United States,
    551 U.S. 338 (2007) .................................................................................................................11
United States v. Carlton,
    442 F.3d 802 (2d Cir. 2006).....................................................................................................10
United States v. Redemann,
    295 F. Supp.2d 887 (E.D.Wis. 2003).......................................................................................12
United States v. Stone,
    374 F. Supp.2d 983 (D.N.M. 2005) .........................................................................................12
United States v. Thavaraja,
    740 F.3d 253 (2d Cir. 2014).....................................................................................................13

Statutes
18 U.S.C. 3553(a)(1) ......................................................................................................................13
18 U.S.C. 3553(a)(3) ......................................................................................................................16
18 U.S.C. § 371 ................................................................................................................................5
18 U.S.C. § 3553(a) ...........................................................................................................10, 11, 12
18 U.S.C. §3553(a)(1) ..............................................................................................................10, 12
18 U.S.C. § 3553(a)(1)-(7).............................................................................................................10
18 U.S.C. § 3553(a)(2) ...................................................................................................................10
18 U.S.C. § 3553(a)(2)(A)-(D) ......................................................................................................10
18 U.S.C. § 3553(a)(2)(B)’s ..........................................................................................................14
18 U.S.C. § 3553(a)(2)(C) .............................................................................................................15
18 U.S.C. § 3553(a)(6) .............................................................................................................11, 14
18 U.S.C. § 3582 ......................................................................................................................11, 12
18 U.S.C. § 3661 ............................................................................................................................11

Other Authorities
United States Sentencing Commission, “Measuring Recidivism: The Criminal
   History Computation of the Federal Sentencing Guidelines (2004) ........................................14
Speech of Attorney General Eric Holder (September 19, 2013) ...................................................15




                                                                       3
          Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 4 of 60



   I.       INTRODUCTION

         This memorandum and accompanying exhibits are submitted to assist the Court in the fair

and just sentencing of Mr. Lamont Evans (“Mr. Evans”). On January 30, 2019, Mr. Evans entered

a plea of guilty to one-count charging him with conspiracy in violation of 18 U.S.C. § 371. The

information contained in this Sentencing Memorandum is intended to supplement the Presentence

Report (“PSR”) and provide the Court with additional information relating to Mr. Evans, his

offense behavior, and how this matter has impacted and changed Mr. Evans’ life.

         As discussed more fully below, Mr. Evans has lived his life by trying to educate himself

and being fully committed to his family. He has served as a mentor to both young children and

high school and college students. He has also encouraged family and community members to better

themselves and pursue various career opportunities. Mr. Evans understands and appreciates the

criminal justice system and recognizes that he must be sentenced for his conduct and participation

in this crime. Nonetheless, he asks that the Court consider all of the information contained in his

sentencing memorandum to aid in determining a just sentence, not for this crime, but for the

individual before you.

         It is our hope that upon considering all of the sentencing factors, and understanding the

person standing before this Court, the Court will agree that a sentence of probation is applicable.

We are hopeful that the Court will agree that such a sentence would be fair and just.

   II.      PERSONAL AND PROFESSIONAL BACKGROUND

         Mr. Evans’ life can be characterized by his love and commitment to his family and

surrounding community as well as his life-long high moral character and leadership skills. Mr.

Evans was born on July 25, 1977, in Eleuthera, Bahamas and immigrated to the United States

when he was just two years old. He lived and grew up in the Deerfield Beach, Florida area. While


                                                 4
         Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 5 of 60



there, Mr. Evans was raised almost entirely by his mother while receiving no financial support

from his living father. See Ex. A (Letter from Sandra Sutherland, Mr. Evans’ mother). As expected,

the salary earned by his mother as a cashier often was not enough to support Mr. Evans and the six

other children in his household.

       Despite these financial hardships, he always had childhood dreams of leaving the housing

development in Deerfield Beach, becoming successful, and returning to assist the younger

generation. Mr. Evans saw that success. Even as a young middle school student, he was

recognized for both his basketball skills and moral character. His middle school math teacher and

basketball coach, who Mr. Evans has continued to communicate with over the course of the last

twenty-five years, described Mr. Evans as a young boy that was “taught self-respect, discipline

and family values.” Ex. B (Letter from Melvin Randall).

       He moved on to be a standout basketball player at Hallandale High School in Hallandale,

Florida. His talents allowed him to play his first two years of college basketball at Seminole Junior

College and St. Catharine College in Sanford, Florida and St. Catharine, Kentucky, respectively.

While at St. Catharine, he was named Most Valuable Player in the region.

       Even though he was just a young student athlete, Mr. Evans left an everlasting impression

on others because of his giving personality and character. While he was at Seminole State, he met

Tameka Simons who described him as someone who “has always had a passion for young kids.”

She also mentioned that “he has been a great mentor and friend [] over the years and [she is] sure

he has done the same for kids he has coached and known throughout the years.” Ex. C (Letter

from Tameka and Charles Simons). One of his professors at St. Catharine College, Ms. Bettye

Brookfield who in 2016 was honored as Outstanding Faculty of the Year, described her

experiences with Mr. Evans and identified him as a “man of good character, responsibility, as one


                                                 5
          Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 6 of 60



who has never forgotten his own humble beginnings and is worthy of the trust that he has earned

from the young men whose lives he has helped to shape.” Ex. D (Letter from Bettye Brookfield).

Further, Ms. Brookfield recognized that even during that time, Mr. Evans worked with younger

players as a “leader and role model.” Id.

        Though Mr. Evans was a talented basketball player, it was his hard work and effort that

attracted Division I basketball scholarship offers. Both Seminole and St. Catharine were two-year

junior college programs without Division I NCAA basketball programs. However, after his

sophomore year at St. Catharine, Mr. Evans accepted a scholarship offer and enrolled at Drake

University. Over the course of the next two basketball seasons at this Division I program, he

earned All-MVC and All-Newcomer Team honors.1 Throughout his entire college career, he

continued to return home and “to speak to the youth in the community at the housing development

where he grew up, at the neighboring park where he played basketball, at his high school and at

his church.” Ex. B (Letter from Randall).

        Following his college tenure, between 2001 and 2008, he went on to play professionally in

Europe and South America. Specifically, he played in Slovenia, Germany, Finland, Belgium, and

Venezuela. He also played in the United States Basketball League (USBL).

        After his world tour as a professional basketball player, Mr. Evans decided to return to

college to obtain his bachelor’s degree. He attended Kansas State University in 2008 and

completed courses to earn his Bachelor of Science degree the following year. While there, he

started his second career as a basketball coach. He worked as a student assistant where he barely

earned any income and later as a graduate manager. Still, he was able to impart wisdom and guide



1
 All-MVC is awarded to top players overall in the Missouri Valley Conference while the All-Newcomer Team is an
accolade awarded to the best new players in the conference.


                                                      6
          Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 7 of 60



the young players he worked with. As described by one of those players at Kansas State, Mr. Evans

was “eager to help out the student athletes” and “was like a big brother and father figure to a lot

of the kids . . . .” Ex. E (Letter from Schulte).

        Kansas State is where Mr. Evans began his ascent to the ranks of a college basketball coach.

He was named as an Assistant Coach at Kansas State in 2011. He was so successful there that he

was recruited by the University of South Carolina and began there in 2012 and later at Oklahoma

State University. Even while he began the difficult work of establishing his career as a coach, he

continued to return to his hometown of Deerfield Beach and assist the youth. Bishop Anthony Pelt

explained that Mr. Evans and his family have been active with his ministry since it began over ten

years ago. Since then, Mr. Evans “has volunteered his time and talent to not just the youth of

[Bishop Pelt’s] ministry but in [the Deerfield Beach] community as well.” Ex. F (Letter from

Bishop Pelt).

        Over the course of this time, he has continued to have a stable personal life. He has been

with his now wife since they started dating in high school. He met his wife, Ebony Stafford, in

1994 when they both attended Hallandale High School. Though they did not get married until

2012, the two have been in a relationship with one another since they started dating in high school.

Their union has produced a son who, like his father, is a well-recognized basketball player in

Pompano Beach, Florida. Mr. Evans has a very close relationship with his son. So much so that

Mr. Evans personally coaches his son and is deeply involved in his high school sports and

academics. A prior student athlete from Kansas State University described Mr. Evans’ relationship

with his son as one that he could only hope to foster with his own son. “The way [Mr. Evans’] son

looks at his father in total admiration is a sight to see.” Ex. E (Letter from Schulte).




                                                    7
           Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 8 of 60



          The poor decisions that have brought him before this Court have ruined the reputation that

he built over the last twenty five years and changed the trajectory of his life. We respectfully ask

this Court to allow Mr. Evans to remain in the community and continue the process of rebuilding

his life, both personally and professionally. His continued presence is critical to the growth and

well-being of his son.

   III.      SENTENCING CONSIDERATIONS

          As the Supreme Court has long recognized, “it has been uniform and constant in the federal

judicial tradition for the sentencing judge to consider every convicted person as an individual and

every case as a unique study in the human failings that sometimes mitigate, sometimes magnify,

the crime and the punishment to ensue.” Koon v. United States, 518 U.S. 81, 113 (1996). With

the United States Sentencing Guidelines rendered “advisory only,” a district court has substantial

discretion in fashioning a sentence appropriate to the individual circumstances of the defendant

and the unique facts of the offense. See Kimbrough v. United States, 552 U.S. 85, 91 (2007).

While the Court must consider the guideline range in a case, “the Guidelines are not the only

consideration.” Gail v. United States, 128 S. Ct. 586, 597 (2007); see also Kimbrough, 128 S. Ct.

at 564 (“the Guidelines, formerly mandatory, now serve as one factor among several courts must

consider in determining an appropriate sentence”).

      In United States v. Booker, the United States Supreme Court determined that district courts

must consider all of the sentencing factors under 18 U.S.C. § 3553(a)(1)-(7) without giving

mandatory weight to the sentencing guidelines. See 543 U.S. 220 (2005); see also United States

v. Carlton, 442 F.3d 802, 808 (2d Cir. 2006) (citing Booker and explaining that there is “where

the Supreme Court significantly altered the federal sentencing regime, essentially by making the

federal sentencing guidelines advisory instead of mandatory.”). Indeed as mandated by Congress,


                                                  8
         Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 9 of 60



the fundamental principle of sentencing is that a court “shall impose a sentence sufficient, but not

greater than necessary” to meet specified sentencing goals. 18 U.S.C. § 3553(a) (emphasis

added). Title 18 U.S.C. § 3553(a)(2) states that such purposes of sentencing are:

        (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide
            just punishment for the offense;

        (B) to afford adequate deterrence to criminal conduct;

        (C) to protect the public from further crimes of the defendant; and

        (D) to provide the defendant with needed educational or vocational training, medical care,
            or other correctional treatment in the most effective manner.

 18 U.S.C. § 3553(a)(2)(A)-(D).
        In determining the minimally sufficient sentence, Section 3553(a) directs

 sentencing courts to consider the following factors:

        (1) The nature and circumstances of the offense and the history and characteristics of
            the defendant as described in § 3553(a)(1);

        (2) The need for the sentence imposed as described in § 3553(a)(2); (3) The kinds of
            sentences available as described in § 3553(a)(3);

        (4) The sentencing guideline range and any pertinent policy statements issued by the
            Sentencing Commission as described in § 3553(a)(4) and (a)(5);

        (5) The need to avoid unwarranted sentence disparities among defendants with similar
            records who have been found guilty of similar conduct as described in § 3553(a)(6);
            and

        (6) The need to provide restitution to any victim of the offense as described in
            §3553(a)(7).

18 U.S.C. § 3553(a).

       Moreover, the Supreme Court has specifically ruled that, in balancing the Section 3553(a)

factors, a judge may determine that “in the particular case, a within-Guidelines sentence is ‘greater

than necessary’ to serve the objectives of sentencing.” Kimbrough, 552 U.S. at 91; see also Rita

v. United States, 551 U.S. 338, 381 (2007) (noting that a district court may consider arguments
                                                 9
         Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 10 of 60



that “the Guidelines sentence itself fails properly to reflect § 3553(a) considerations, or ‘that’ the

case warrants a different sentence regardless[.]”). A district court may now vary from the

applicable guideline range “based solely on policy consideration, including disagreements with the

Guidelines.” Kimbrough, 552 U.S. at 101.

       The Court’s exercise of sentencing discretion to impose a sentence below the guidelines

range in this case is supported by two other statutory sentencing provisions. Under 18 U.S.C. §

3661, which was expressly endorsed by the Booker majority, “[n]o limitation shall be placed on

the information concerning the background, character, and conduct of a person convicted of an

offense which a court of the United States may receive and consider for the purposes of imposing

an appropriate sentence.” Under 18 U.S.C. § 3582, imposition of a term of imprisonment is subject

to the following limitation: “[t]he court, in determining whether to impose a term of imprisonment,

and, if a term of imprisonment is to be imposed, in determining the length of the term, shall

consider the factors set forth in 3553(a) to the extent they are applicable, recognizing that

imprisonment is not an appropriate means of promoting correction and rehabilitation.” 18 U.S.C.

§3582 (emphasis added). In sum, in every case, a sentencing court must now consider all of the

Section 3553(a) factors, not just the guidelines, in determining a sentence that is sufficient but not

greater than necessary to meet the goals of sentencing.

        After a review of the Section 3553 factors below, we urge the Court to impose a below

 Guideline sentence and sentence Mr. Evans to a term of probation. A period of confinement is

 not necessary to accomplish the stated goal of Section 3553(a), determining and imposing a

 minimally sufficient sentence.




                                                 10
           Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 11 of 60



    IV.      APPLICATION OF 18 U.S.C. § 3553(a) FACTORS

             A. The Nature and Circumstances of the Offense Compel A below the Guidelines
             Range Sentence

           One of the factors the Court is directed to consider under Section 3553 is the nature and

 circumstances of the offense. See e.g., 18 U.S.C. §3553(a)(1). Here, the nature and circumstances

 of this offense, and Mr. Evans’s lack of prior contact with the criminal justice system, makes a

 less than Guideline sentence reasonable in this case.

          Additionally, the Court should also consider the collateral consequences of the conviction.

For example, Mr. Evans is losing and has lost the bulk of his life’s work, including his employment

and his professional reputation. See e.g., United States v. Stone, 374 F. Supp.2d 983 (D.N.M.

2005) (sentence 18 months under guidelines appropriate in case where defendant lost employment

and wife as result of conviction); United States v. Redemann, 295 F. Supp.2d 887 (E.D.Wis. 2003)

(departing downward when defendant suffered collateral consequences from conduct including

loss of his business).

          As stated above, Mr. Evans ascended from a mere student assistant earning no income to

one step away from a head coaching position at a major Division I college basketball program. As

a testament to his skill level, Mr. Evans completed all of this over the course of less than a decade.

Not only has he already lost his current employment and reputation but it is unlikely that he will

ever be able to fully rebuild. Currently, Mr. Evans is employed as a laborer at a lawn care company

in Deerfield Beach, Florida. Mr. Evans has already lost his employment, his reputation, and is

facing possible deportation, incarceration will not further the interest of justice.

          Importantly, the organizers of this bribery scheme were Christian Dawkins and Merl Code.

Recently, the two of them were tried together with James Gatto and found guilty of organizing these

schemes. For this, Dawkins and Code were only sentenced to six months imprisonment. Though

                                                  11
        Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 12 of 60



Mr. Evans admits his wrongdoing, his offense was not of the gravity as theirs. He accepted

payments, at most, reaching $22,000 but otherwise had no major role in planning or implementing

the conspiracy.


       B. The Circumstances, History and Characteristics of the Defendant Support a
       Sentence Below the Guidelines Range

        In determining the particular sentence to be imposed, 18 U.S.C. 3553(a)(1) directs the

 Court to consider the “history and characteristics of the defendant.” As described in the Personal

 and Professional Background section of this memorandum, Mr. Evans has strong ties with his

 family and is always willing to lend a helping hand. See, e.g., Exs. A-G, Letters Submitted in

 Support. Even, the wider Pompano Beach community recognized Mr. Evans for his outstanding

 service. See Ex. H, Certificate from the Community of Pompano Beach Support Group).

        Courts may impose a sentence below the Guidelines range where, as here, the offense is

 at odds with defendant’s life and character. See United States v. Thavaraja, 740 F.3d 253, 256

 (2d Cir. 2014) (explaining that the court must consider the “history and characteristics of the

 defendant in determining the particular sentence to be imposed” and noting that the defendant

 had “no prior criminal convictions.”). Mr. Evans accepts full responsibility for his poor decision-

 making when he voluntarily joined this scheme. However, the Court should note that this offense

 does not define who Mr. Evans truly is. Instead, the Court should note his strong commitment to

 his family and community along with their recognition of his long-standing high moral character. We

 believe any sentence within the Guidelines range would be far greater than necessary to achieve

 the 3553 sentencing goals.




                                                12
        Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 13 of 60



       C. The Need to Avoid Unwarranted Sentencing Disparities

       Title 18 U.S.C. § 3553(a)(6) directs that the “need to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of similar

conduct” be considered when imposing sentence on Mr. Evans.


       D. The Need for the Sentence to Reflect the Seriousness of the Offense, to Promote
       Respect for the Law and to Provide Just Punishment for the Offense, to Afford
       Adequate Deterrence, to Protect the Public from Future Crimes and to Provide the
       Defendant with Needed Educational or Vocational Training, Medical Care, or Other
       Correctional Treatment

       Some of the very statutory factors which are the ultimate guide to sentencing decisions

post-Booker clearly argue in favor of less prison time, not more. With a defendant ultimately

suffering from the stigma of conviction, for example, there is less of a need for the sentence

imposed to protect the public from further crimes of the defendant, but instead to provide the

defendant needed educational and/or vocational training.


               1. Mr. Evans’ Conviction will act as a Powerful Deterrent to Criminal
               Conduct

       Title 18 U.S.C. § 3553(a)(2)(B)’s directive that the sentence imposed afford adequate

deterrence to criminal conduct does not require a lengthy term of imprisonment. The fact that Mr.

Evans has been investigated, prosecuted, pleaded guilty, required to pay full restitution of

$22,000, experienced complete loss of his credit worthiness and his ability to continue working

at any NCAA sanctioned basketball program is sufficient to provide adequate deterrence to other

individuals from engaging in this type of conduct. Furthermore, when he lost his coaching

position, his income decreased by more than $500,000 annually. Examples such as this will indeed

serve as a deterrent to other coaches.




                                               13
           Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 14 of 60



                  2. A Prison Sentence is not needed to Protect the Public from further crimes
                  by Mr. Evans

          The Court must impose a sentence that “protects the public from further crimes of the

defendant” 18 U.S.C. § 3553(a)(2)(C). According to a recent study funded by the Department of

Justice, recidivism is more likely when a defendant has a prior history, drug abuse problems,

mental health issues, and challenges with unemployment, housing and transportation. Factors that

decrease risk include having a strong social support system, marketable educational skills, a

motivation to change and age. See William Rhodes, et al Recidivism of Offenders on Federal

Community Supervision at 1, Abt Associates, Dec 21, 2012 (prepared for Bureau of Justice

Statistics and Office of Probation and Pretrial Services). Many Courts have noted that older

defendants in general, “exhibit markedly lower rates of recidivism in comparison to younger

defendants”, and have as a result applied below Guidelines sentences. See United States

Sentencing Commission, “Measuring Recidivism: The Criminal History Computation of the

Federal        Sentencing        Guidelines”       at      28       (2004),       available       at

http://www.ussc.gov/sites/default/files/pdf/research-and-publications/research

publications/2004/200405 _Recidivism_Criminal_History.pdf (recognizing that for defendants in

criminal History Category I, the recidivism rate of defendants who are older decreases

substantially).

          Mr. Evans’s risk of recidivism is zero. He is forty one years old and is very fortunate to

 have a strong network of family, friends and colleagues who have and will help through this very

 difficult period of his life. Further, as previously mentioned, he has his bachelor’s degree and a

 deep knowledge of basketball coaching experience that should be marketable. All of these

 support the conclusion that Mr. Evans is exceedingly unlikely to commit any crimes in the future.



                                                 14
        Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 15 of 60



               3. A Less Than Guideline Sentence Would be a Just Punishment for Mr.
               Evans’ Offense

       Mr. Evans must be punished for his actions. However, a prison sentence is not necessary

to meet the goals of sentencing, particularly in this case where Mr. Evans fully appreciates the

seriousness of his offense as has been demonstrated by his acceptance of responsibility. Mr.

Evans has suffered punishment since his arraignment and plea by losing his employment and the

potential for a future NCAA sanctioned basketball head coaching position.


              4. 18 U.S.C. 3553(a)(3) Instructs the Sentencing Court to Consider “the kinds
              of sentences available.”

       Increasingly, courts, criminal justice scholars, and prosecutors are recognizing that “[t]oo

many people go to too many prisons for far too long – and for no truly good law enforcement

reason. Speech of Attorney General Eric Holder, September 19, 2013, available at

https://www.justice.gov/opa/speech/attorney-general-eric-holder-delivers-remarks-

congressional-black-caucus-foundation.

       The requested less than Guideline sentence reflects Mr. Evans’ understanding of the

seriousness of this offense while at the same time accounts for the circumstances surrounding this

offense and his individual circumstances. A below Guideline sentence operates to promote respect

for the law and to provide just punishment for the offense, to afford adequate deterrence to protect

the public and to provide Mr. Evans with needed educational or other correctional treatment and

decrease the chances that he will ever return to Court. Finally, the ends of justice will be served

if Mr. Evans is given a below Guideline range sentence of probation.

  V.      BACKGROUND OF THE OFFENSE

          A. Loss Amount



                                                15
         Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 16 of 60



         Mr. Evans has pleaded guilty to a conspiracy involving one-count of bribery. While he

accepts that this reflects the loss amount pursuant to how it is defined in the law, Mr. Evans hopes

that the Court will take this factor into consideration when sentencing him for the crime he pleaded

guilty to. He accepts and agrees to make full restitution.

   VI.     CONCLUSION

         Mr. Evans has demonstrated that he is a hard-working individual who is incredibly

 supportive of and by his family, friends, and community.          Mr. Evans has accepted full

 responsibility for his wrongdoing in this case, and profoundly regrets his actions. In the end,

 however, the misconduct that occurred does not define the man who will be standing before you

 at sentencing. Nor does it define the positive ways in which he has impacted those around him.

 For these reasons, it is respectfully submitted that a sentence outside the guideline range be

 imposed and that Mr. Evans be sentenced to a term of probation.




                                                16
      Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 17 of 60



Dated: May 21, 2019                      Respectfully submitted,



                                         /s/ William R. Martin
                                         William R. Martin
                                         Adey O. Adenrele (pro hac vice application
                                         to be filed)
                                         BARNES & THORNBURG LLP
                                         1717 Pennsylvania Ave. NW, Suite 500
                                         Washington, DC 20006
                                         Telephone: 202-289-1313
                                         Fax: 202-289-1330
                                         billy.martin@btlaw.com
                                         adey.adenrele@btlaw.com

                                         Johnny L. McCray, Jr.
                                         LAW OFFICE OF JOHNNY L. MCCRAY, JR.,
                                         PA
                                         400 East Atlantic Boulevard
                                         Pompano Beach, FL 33060
                                         Telephone: 954-781-3622

                                         Counsel for Lamont Evans




                                    17
       Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 18 of 60



                               CERTIFICATE OF SERVICE

        I hereby certify that on this 21st day of May, 2019, a copy of the foregoing Memorandum
in Aid of Sentencing was served via the Court’s electronic filing system/ECF on all counsel of
record.



                                                   /s/ William R. Martin
                                                   William R. Martin




                                              18
Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 19 of 60




          Exhibit A
        Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 20 of 60



The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Folcy Square
New York, NY 10007


May 8, 2019

The Honorable Judge Ramos:

I am Sandra Sutherland, the Mother of Lamont Evans asking for leniency on behalf of him.

As his mother I pride myself in having a good job that provided a steady income for my children.
I dedicated my life to Sears Roebuck for 33 years and loved every detail of it. I awarded
numerous accolades at the District level because i acquired all the necessary tools to be a great
salesman. When I consciously made the decision to give my all to Sears retirement with them
only made sense. Longevity speaks volume in anything that we do in life. I communicated
valuable principles on a daily basis so they would know first hand what it means to keep a job.
First, great work ethics start with being on time which is very big on my list, because that shows
your value system. Lamont can tell you that I am never late to work and the same morals apply
to church on Sunday morning. If I can get to work on time, church should not be questionable at
all. Secondly, being the best at what you do requires a high level of knowledge that you must
willing to pursue . I walked them to school everyday and prepared hot meals to start their day so
they would have the necessary tools to be successful. I enjoyed coming to the school on picture
day on my lunch break to comb their hair just so they can see my support in everything they did.
I never drove a car, so I got around by public transportation, cab, walking and paying folks to
take me places therefore excuses of not succeeding was dismissed on every occasion. Lamont
knows the true essence of being honest because of my loyalty to one company that helped me
sustain him while growing up. I was privileged in December 2019 to retire from Sears Roebuck.
When He was fortunate to go off to college, I was able to pickup a part-time job one night a
week with Publix Supermarket to help with finances in college. I see today how my decisions
has impacted him. My goal was to see him accomplish all of his heart’s desire.

All I am asking of you Judge Ramos is to find it in your heart to grant my petition of leniency to
my son, Lamont Evans.

Thank you for your time and consideration,

                                                                  Sincerely,
                                                                      A Loving Mother
Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 21 of 60




       Exhibit B
         Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 22 of 60

May 3, 2019
The Honorable Edgards Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10367


Dear Judge Ramos:
I, Melvin Randall, am writing to urge leniency in the sentencing of Lamont Evans III, whom I have
known for more than 25 years. As his middle school math teacher and basketball coach, I have witnessed
him transition from a boy to a man. The fourth of seven children in a single-parent household, he was
taught self-respect, discipline and family values. Although Lamont encountered a plethora of obstacles,
his desire to graduate from high school and obtain a college degree never wavered.
Lamont has always displayed leadership potential and maintained a level of respect for himself and
others. His love and dedication to under-privileged youth are both memorable and genuine. Throughout
his college matriculation, whenever he returned home, he made it a priority to speak to the youth in the
community at the housing development where he grew up, at the neighboring park where he played
basketball, at his high school and at his church. Additionally, if there were community events taking
place and he could lend a helping hand, he went above and beyond to provide his support.
As an Assistant College Coach, while visiting South Florida, Lamont spearheaded lectures after school to
students in the community about academic excellence, test scores, community involvement and college
and career readiness. With a passion to give back, he assisted students with ACT/SAT fees, as well as
sponsoring uniforms and sneakers for 15 players. In addition, he taught both newcomers and skilled boys
how to play the game of basketball. Over the past 10 months, Lamont has been a tremendous asset to
Blanche Ely High School’s Varsity and Junior Varsity Boys’ Basketball Teams. His wealth of
knowledge, leadership, skills and commitment have empowered, enlightened and ethused me, my staff,
my players and the Pompano Beach community. As a result, his endless efforts uplifted and helped my
team to win seven Florida High School State Championships over the past 12 years. This year, 2019
being the most current in which he really spearheaded. Also, his desire to give back through funding some
of the kids ACT/SAT fees, being a huge sponsor in helping the 15 kids with uniforms and sneakers, and
most importantly his talks with the youth.
Overall, Lamont Evans III is a compassionate philanthropist, who gives of himself unselfishly. Despite
the challenges that he currently faces, his charisma and tenacious spirit have given him the love, respect
and support of infinite families, communities and organizations.
Judge Ramos, with greatest regard, I am sincerely asking that you consider a lenient sentencing for my
former student, assistant coach and friend, Mr. Lamont Evans III. Your time and efforts regarding this
matter are greatly appreciated.


Respectfully,


Melvin Randall
Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 23 of 60




Exhibit C
         Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 24 of 60



5/8/2019

The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


RE: Leniency in Sentencing: Mr Lamont Evans


Dear Judge Ramos,


I am writing to urge leniency in the sentencing of my friend Lamont Evans.


We have known Lamont for over 20 years. We met Lamont for the very first time at Seminole State
Community college while playing basketball. We developed a friendship at that time and still remains
today. Lamont has always been a person we could depend on to be honest and upfront about
everything. He has always had a passion for young kids and while recruiting our son he was professional
and once again honest. Throughout the recruitment of our son he was a man of truth and integrity
which is why we continued to have a relationship with him even though we did not choose the
university where he was employed. Lamont displayed a level of professionalism and willingness to assist
in any way he could that showed us how genuine of person he truly is. This once again proved to us
what type of man Lamont truly is.
Lamont has been a great mentor and friend to us over the years and we are sure he has done the same
for the kids he has coached and known throughout the years. Lamont is an amazing father and husband
to his family which are things we hold at a high regard.
We hope from this letter you have better understanding of the positive impact Lamont has had on those
around him and what he truly means to his community.


Thank you for taking the time to read this.


Sincerely,


Tameka and Charles Simons
Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 25 of 60




Exhibit D
        Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 26 of 60



Bettye Brookfield,MFA
3094 Howard Avenue 202
Myrtle Beach, SC 29577
404 805-6865

May 5, 2019


Mr. Billy Martin, Attorney at Law

Dear Mr. Martin,

If I may introduce myself: I was professor of Art at St. Catharine College, Springfield, Kentucky
for twenty years. During that time, I was elected president of Faculty Senate two terms, earned
the distinguished title of Full Professor, recognised for Scholarly work several consecutive years
in a row, and was honored as Outstanding Faculty of the Year, 2016. Simultaneously, I was
invited to become an Associate of the Dominican Sisters of Peace, our founding organization,
and appointed by Governor Beshear to the Commission for Women of the Commonwealth of
Kentucky.

As a professional, I value the respect and trust of my peers and equally value the relationships
that I build with my students.

The year 2000 was a memorable year for me at St. Catharine College. We embarked on the
construction of Spalding Hall, a new dining center/student Union building with dorm wings.
While this endeavor was under construction, I was asked if I would be willing to house some of
our athletes at my nearby farmhouse. I agreed to take four basketball players, Lamont Evans
was one of those student athletes. Over the next two years I was able to get to know these
young men very well and grew to think of them as my adopted sons.

I was immediately impressed with Lamont, not only as a gifted athlete, but as a leader and role
model to the younger players. This team made it to the championships and was heavily
recruited by D-1 schools, since we were just a two-year school at that time.

Not long after the boys moved in, my mother suffered a massive cerebral hemorrhage. I was
called at school and rushed to the hospital. Later that evening, I was surprised that the young
men came to the hospital in my support. As we all stood around my mother’s bed, Lamont
asked if he could say a prayer and we all held hands. He began by saying, “We don’t always
know what brings us together, but we know it is for a higher reason than we are able to
comprehend and we stand ready to answer that call”.

My mother died a few days later and ‘my guys’ were there for me at the funeral and even served
as pallbearers.
        Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 27 of 60



Lamont stayed in touch throughout his career and invited my family to see him play for the
Globetrotters when they were in Louisville.

I know Lamont Evans as a man of good character, responsibility, as one who has never
forgotten his own humble beginnings and is worthy of the trust that he has earned from the
young men whose lives he has helped to shape.

It is my hope that the Court will consider the whole person in Lamont Evans and not judge him
entirely on one unfortunate incident.

I continue to hold Lamont in my prayers.

If I can be of help, please don’t hesitate to reach out to me.

Sincerely,


Bettye Brookfield, MFA
Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 28 of 60




Exhibit E
Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 29 of 60
Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 30 of 60




Exhibit F
              Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 31 of 60




                                         GREATER PURPOSE


May 4, 2019


The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

RE: Leniency in Sentencing Mr. Lamont Evans


Dear Honorable Judge Ramos,

We are submitting this letter on behalf of Lamont Evans, asking for Leniency in Sentencing. Lamont
and his family have been active with this ministry since it’s inception and serving this community for
over 10 years. He has volunteered his time and talent to not just the youth of our ministry but in our
community as well.

Lamont’s presence and willingness to encourage others has helped to put kids back on track by giving
them that extra push they needed to stay in high school. His personality and dedication in serving has
proven to impact the lives of others by helping them to understand the importance of completing high
school and taking up a trade because he realized college wasn’t for everyone.


Humbly submitted,

Anthony Pelt
Bishop Anthony Pelt/lb
Senior Pastor




                          Helping People Shine & Soar To The Glory of God...
P.O. Box 305 •Deerfield Beach, FL 33443• Tel: (954) 708-2195 Fax: (954) 708-2196 • www.radliving.org
                                 Bishop Anthony T. Pelt, Senior Pastor
Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 32 of 60




          Exhibit G
                Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 33 of 60




The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


Dear Judge Ramos,
I have been a local government employee for over 10 years, my name is Al Hicks. I have been friends with Lament Evans
for over 15 years now. We met through a mutual friend and mentor & well respected high school basketball coach Melvin
Randall. Lament is a great family man who is passionate about helping others in his community. He values the importance
of mentorship and empowering his peers to achieve their goals in life. We both share a passion for giving back to our
community by helping young men receive scholarships to college through the game of basketball. I am writing to ask that
you have leniency when you sentence Lament Evans. It is my hope this letter regarding Lament will act as a positive and
contributing factor when the court considers his sentencing.

Respectively,
Al Hicks




                                                                                                                          G-01
                   Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 34 of 60




The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall
Unites States Courthouse
40 Foley Square
NewYork,NY 10007




RE;Leniency in sentencing Mr.Lamont Evans

Dear Judge Ramos:

I am writing you ask that you have a leniency when you sentence Lamont Evans

I met Lamont Evans In the in summer of 2012 when became a assistant coach for the University of South Carolina and only having known him for a
few days watching him interact with other people we became great friends, I could tell Lamont Evans was a kind and helping person

Lamont Evans spent countless hoiu* with me in the gym helping me become a better basketball player and also off the court becoming a better men
,if 1 needed anything in my professional life Lamont Evans would spend all of his resources and relationships to help me, being a former player at the
University Lamont Evans didn't know me before then, he didn't recruit me and honestly didn't have reason to help me other then just being a
great person

I have learned so much from Lamont Evans,he is the most helping and giving person I know, the most important thing Lamont Evans thought me
was to always help people, he would always tell me "Dev help people ,if your in a position to help people then help them"

I thank you for taking the time to read this letter .Again Lamont Evans is a great person father and role model who gives himself and his time to
helping others

Sincerely,

Devan Downey




                                                                                                                                                         G-02
                Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 35 of 60




  The Honorable Edgardo Ramos
  United States District Judge
  Thurgood Marshall
  United States Courthouse
 40 Foley Square
  New York, New York 10007

  Dear Honorable Judge Ramos:

My Name is Valdere Stafford, Mother-in Law United States Department of Treasury Tax Examiner-28 Years

    am honored to submit this letter pleading for leniency in sentencing Lamont Evans whom I have known for 25 years.
I can honestly say without any doubt and attest to his responsible and respectable character as I have personally witness
his development from a young man,student athlete and adult. He is a wonderful Son-in-law, Husband and Father who
loves his Family and ensures a strong and loving bond always.

  Lamont is a compassionate and thoughtful community trailblazer that has donated, not only his time and business
skills, that will provide stability for community initiative that will offer significant value to educational environment.

  One of the most caring attributes of Lamont is his remarkable ability to reach and educate others thru motivational
speaking and encouraging message. Lamont enjoys sharing his personal experiences and achievement. He has worked
very hard thru the obstacles, trials and tribulations during his life's journey.

 Honorable Judge Ramos, I am pleading for leniency in sentencing Lamont, He's made a mistake and he's remorseful.
He's genuinely an honest and humble man and deserves a second chance            Heartfelt.

 Respectfully Sir,

  Mrs. Valdere Stafford, Mother-ln-Law




                                                                                                                             G-03
        Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 36 of 60



David Griffin
Executive Vice President
New Orleans Pelicans
5800 Airline Drive
Metairie, LA 70003

May 17,2019

The Honorable Edgardo Ramos
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Honorable Judge Ramos,

I am writing on behalf of my friend and colleague Lamont Evans, to respectfully urge leniency in
his upcoming sentencing hearing.

Over two decades, I've had the opportunity to work with Lamont in different settings - in my
professional capacity as an NBA basketball executive, as a guide in his career development, and
on a personal level. In each situation, I have found Lamont to be honorable, hard-working and
faith-based. He was and remains a man full of promise, compassion and devotion. Lamont is a
good and decent man who made some unwise choices. He has, however, accepted responsibility
for those choices. In so doing, he desperately wants to move forward and make a positive impact
on the game he loves and in the lives ofthose around him. The beauty of life is, while we can't
undo what is done, we can see it, understand it, learn from it and change so that every new
moment is spent not in regret, guilt and fear but in wisdom, understanding and gratitude.

This ordeal has been a weight that Lamont admittedly placed on himself, and it seems to grow
heavier each day. He feels deep shame. I have no doubt Lamont is genuinely remorseful for what
he has done. He has expressed this to me many times and I believe it is reflected in his efforts to
make amends to those he has harmed and to this Court. The little boy from the Bahamas who
migrated to the United States with a limitless future is now a father and husband exceedingly
humbled and hurting more than most could imagine. Since his plea, I have given much thought
as to the consequences and impact his sentence would have on his wife. Ebony, and their son,
Lamont Jr.- I am convinced it would be devastating. He is realistic about the situation, yet
remains hopeful that we will find some positive in it.

It is with sincere deference that I humbly implore the Court to exercise mercy in this situation
and consider all of the good that Lamont has accomplished, as well as all he can still give back to
society if given a second chance. I greatly appreciate the opportunity to share my feelings for
Lamont. Thank you for your consideration.

Sincerely


David Griffin




                                                                                                      G-04
        Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 37 of 60



The Honorable Blgardo Itoios
Uiited States District iidge
Thurgood Marshall
L&iited States Courthouse
40 R)ley Square
New York, NY 10007

RE: leniency in Sentencing Mr. Lamont B/ans


Dear JUdge Ramos

1 am writing this fetter to ask for leniency for my friend Lamont Evans. I have known
Lamont for over twenty years and I consider him to be my nephew. Lamont has always
been a very responsible, mannerable young man. Striving as a young man in high school
to do his very best to be a role model for the basketball team and the community. The
family always new Lamont had the passion for basketball and being a leader in the
community. Lamont is a very good father to his son and a father figure to so many of
our children who do not have that father figure in their lives. Always willing to take
time and listen to children and give them good advice. Lamont is fully aware ofthe
mistake that was made and his very remorseful. I am asking you JUdge Ramos to please
give my friend/nephew leniency in is sentencing. W e understand a mistake was done,
but we are asking you for a second chance.

Thank-you


Ms. Leslie Willingham
Material Service Coordinator
31 years
Hollywood Horida




                                                                                         G-05
              Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 38 of 60




The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 1007




My name is Ebony Evans, wife of Lamont Evans. I am writing to ask for leniency when it comes to the
sentencing of Mr. Lamont Evans.
Lamont and I met each other in 1994 at Hallandale High School during our Sophomore year. Shortly thereafter
meeting each other we both realized that we were going to spend the rest of our lives together! We dated
consistently for 25 years and within those 25 years we were engaged, had a son and married in 2012. Lamont
was all 1 knew as far a boyfriend during my teenage years, whom later to became my Husband! Throughout our
years together I traveled back and forth visiting every city, state and or country Lamont resided in! Lamont
made promises that he later created as my fairytale to both my mother and father which was their stamp of
approval on our long distance relationship.
Lamont Evans is a loving husband, who has done what he can to provide for his family. He has made some
mistakes in his life, but he is working hard now to make amends to himself, his son and myself by putting all of
his energy into making our son have a successful basketball career as well as being that role model for many
others within the community. Lamont works from sun up to sun down Monday- Saturday and sometimes on
Sunday's with a landscaping company by the name of Sylvester Williams & Son Lawn Service. He is working
towards providing for his family to have a better life and get over the road blocks that our family has come
across this past year. Lamont and I are parents ofone son Lamont Evans IV whom is an up coming Senior in
High School class of 2020. It would be a tremendous hardship for my Husband and Father of our only son not
to be given a second chance given harsh sentencing that would destroy our family's bond and devastate both my
son and I to the core. My husband and I have had numerous amounts of conversations with our son on the
outcomes and he finds it extremely hard to allow anything negative to effect the way he feels about his father.
He has stated several times that his father is his"HERO and nothing will ever change that about his father
Lamont Evans"! My son and his father have a remarkable unbreakable bond that a mother lives for! All we
know is being with each other as we spend countless quality time as a family! I myself am an only child so I
share everything with my Husband! Lamont is not only a wonderful Husband, he's my best fnend, my
companion and the man that I can't spend one night without! Waking up to him every night is like a breath of
fresh air that the average woman would long for!

Lamont is an all around guy with the abilities to strive for huge success in life. He helped our son and I
overcome obstacles, he's helped us understand what it takes to be successful, he's helped us understand the
mistakes in life and how to become better and most of all he's taught us what it is to LOVE and stick by each
other regardless of the obstacles that we've encounter! Lamont was just not a former College Basketball Coach
he has all the abilities to create talent within young minority's within his community. Lamont Evans




                                                                                                                   G-06
               Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 39 of 60


Exemplifies talent which is something that he was instinctually bom with that gave him unique skills and
abilities to develop the best of the best athletes. His talent is set apart from his knowledge in basketball and this
is not a leamed behavior, although it can be strengthened and practiced. The Bible tells us that we are all bom
with distinct talents and gifts that set us apart from each other. When you discover the talents that God has
given you and you use them to glorify Him, you will experience a full life! Our loving Lord wants us to feel
whole and complete, and it is through talents that we can find our unique calling in life! He is an extraordinary
individual that thrives to be the best Husband, Father, and Friend! Lamont has exemplify nothing but excellence
and continues to strive towards being a positive, honest and successful!
Honorable Edgardo Ramos,I Ebony Evans am ask that you grant my Husband Lamont Evans with as
much leniency as possible!



Sincerely,

Ebony Evans




                                                                                                                        G-07
                Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 40 of 60




The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 1007



My name is Larry Stafford and Father in Law to Mr. Lamont Evans. I am a Former Army Staff Sergeant for
twelve years and I am a Veteran from 1974-1986.1 am currently a Deacon Chairman, overseeing 25 Deacons at
Ebenezer Baptist Church in Hallandale, Florida. 1 have been a Deacon for five years. Additionally I am also a
caregiver for my brother whom is disabled. My brother has been under my care since 2003 when my mother
passed away.

I Larry Stafford, am asking for leniency for my son in law Mr. Lamont Evans. I can't help but focus on My
Grandson and his Father(Lamont Evans) relationship. How this Father, my Son in Law,sacrifice each and
everyday to prepare My Grandson not only for just High School Basketball, but what it takes to be a Man,a
Gentle but Humble Man, a Productive Man and a Responsible Man in today's Society. My most Rewarding
Moment, in which you can't script any better for A Movie. In fact, this could be a Life Altering Experience if
made into a Movie. The Defining Moment was at The High School State Basketball Finals. After My Grandson
and his team won the hard fight at the State Finals, there was a breath taking Moment when My Grandson runs
over to His Father and leaps into his arms. Then all ofa sudden The Whole Team runs over and leaps also into
Father(Lamont Evans)arms, shoulder, anywhere they could get to touch him. Why you may ask Your Honor?
Because those kids as well as My Grandson knew it was Coach Lament's teachings and training,(free of
charge) that got them to that Victory. Of course they have a Head Coach but even The Head Coach knew that
Coach Lamont Evans taught him valuable lessons in Coaching as well. Your Honor, Sir had you been there, you
like me, would have teared up as well. What a Triumph and Touching moment to your Soul Experience... Your
Honor, The Value Lamont Evans brings to these Kids, who many without Hope, without a Father Figure, can't
be defined totally in words. However,one that gives back to The Community without any pay, truly coming
from My Heart, deserves a Second Chance,"IN JESUS NAME",Your Honor I'm asking this of you!!!
God Bless You Sir!!!


Best Regards,

Larry Stafford




                                                                                                                 G-08
             Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 41 of 60




 %               THE SCHOOL BOARD OF BROWARD COUNTY, FLORIDA


                                                                                                                              The School Board of
                                                                                                                          Broward County, Florida
                                                                                                                           Abby M. Freedman, Chair
                                                                                                                             Nora Rupert, Vice Chair

  The Honorable Edgardo Ramos                                                                                                      Robin Bartleman
  United States District Judge                                                                                                Heather P. Brinkworth
                                                                                                                                       Patricia Good
  Thurgood Marshall                                                                                                                  Donna P. Korn
                                                                                                                               Laurie Rich Levlnson
  United States Courthouse
                                                                                                                                         Ann Murray
  40 Foley Square                                                                                                               Dr. Rosalind Osgood

  New York, NY 10007                                                                                                               Robert W. Runcie
                                                                                                                          Superintendent of Schools


Re: Leniency in sentencing Mr. Lamont Evans

Dear Judge Ramos,

I'm honored to be presenting this letter pleading for leniency in the sentencing of Mr. Lamont Evans. I've known Mr. Evans for over 25 years
and can assure you he Is a man of great character and a true asset to our community here in Deerfield Beach, PL.

Mr. Evans and I grew up in the Deerfield Beach community and dreamed of making It to be successful men,then coming back and pouring into
the youth in our area. Though our paths of life took us on different routes, he remained committed to our childhood dreams of making a
positive Impact on our community. I am now the Community Liaison and Head Football Coach at our neighborhood High School for which I've
been employed at the last 13 years. Mr. Evans has been a huge blessing to the students of our programi Over the years he has donated his
finances, time and resources to assist with the development of our young men and women. He has an innate ability to connect with these kids
unlike anyone I've ever seen. Our neighborhood is one that is infested with drugs, crime, poverty and the possibility of destruction around
every corner these kids turn. Mr. Evans provides a daily reminder that if these kids stay focused and dedicated to their dreams they can achieve
whatever their hearts desire.


Even In the wake of Mr. Evans's current situation there is still an impact he can make on our community. These kids also need examples of
rehabilitation and resurrection after making mistakes. They need to know that there is an opportunity to refocus and get back on the path to
greatness after turmoil. Too many times, especially in our community,leaders are teaching the kids from the perspective of everything going
perfect in these kid's lives, which Is not the reality our kids live in. Who will be there to lead the ones who have already strayed of the path? The
ones who are already trying to bounce back from detrimental situations caused by mistakes the/ve made. I truly believe Mr. Evans can
continue to impact our community in this role of an example after adversity, which sadly in our community he will have more pupils to tutor
than you could ever imagine.

I come to you pleading on the behalf of not just myself, but our community as a whole for leniency In sentencing of Mr. Lamont Evans. I can
assure you that if given the opportunity Mr. Evans will be a vital asset to our youth for years to come and that we(the community)will
personally be by his side during his resurgence. This is our turn to be there for him as he has been here for us for many years and we are
absolutely ready, we owe him thati



Sincerely,



Jevon D. Glenn

Deerfield Beach High school
Head Football Coach

Community Liaison




                                        Educating Today's Students to Succeed in Tomorrow's World
                                 Broward County Public Schools is an Equal Opportunity/Equal Access Employer




                                                                                                                                                        G-09
 Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 42 of 60




The Honorable Edgar Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

May 2, 2019

Dear Judge Ramos

I am writing to request lenieney in sentencing on behalfof Lamont Evans. My life has
been dedicated to public ser\dce as an educator for 27 years as teacher, coach,
administrator and advocate for students. I have known Lamont Evans for 19 of those
years and his character is among the finest I have encountered.

Lamont is well known in South Florida through his accomplishments as an athlete, his
contributions as a coach, his work at empowering youth in the community, his ascent
from graduate assistant to the ranks of assistant basketball coach, his efforts to provide
scholarship opportunities to student-athletes aroimd the country, and his tireless
selfless work in guiding and assisting athletes to success at the college and
professional level. His life and work has had tremendous value.

1 speak for faculty, staff, administrators, pillars of influence, and other stakeholders I
have worked with over the years who maintain ties to his community in saying
Lamont is a man of integrity who made a mistake. He is an upstanding young man
whose life and world have been turned upside down.

Plea.se consider granting leniency to Lamont Evans' in sentencing him for his actions.
He and his family has suffered greatly due to this incident and I have no doubt he has
learned from this experience and will arise from it a better person. Lamont v/ill one
day return to be a guiding force to our community. He will overcome, because that's
who he is, but allow him to do it sooner rather than later.

Please give all due consideration in granting Lamont Evans leniency in assigning his
sentence. He has much work to do to reclaim his future, and I respectfully ask you to
give consideration to this request.

Sincerely,




Frank Gaines, Ph.D.
Educator




                                                                                             G-10
      Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 43 of 60




Mr. James E. Nichols, Jr.
1061 SW 7 Ave.
Deerfieid Beach, FL 33441


May 5, 2019


Re: Mr. Lament Evans


To: The Honorable Judge Ramos


I have known Lament Evans as a young mentee and student for over 25 years. I was both troubled
and surprised to hear about his recent case, as he has always been a very great person. It is for this
reason that I am happy to write a letter of reference for Mr. Evans regarding this matter. As a
current Law Enforcement Officer, I do understand the seriousness of this matter; however, I hope
the court will show some leniency.


Lamont has always been an upright character in the community by volunteering to teach basketball.
In our relationship, he has always been there for me and my family by offering advice through his
expertise in basketball. He made it a point to mentor and counsel my teenage son as he was
contemplating work ethic in the sport. Mr. Evans was a true inspiration and blessing to him.

In addition, Mr. Evans is usually and upstanding member in the neighborhood where we are from.
It is unfortunate that he has to go through with this case. However, I believe that as we move
forward, he will emerge as a better man. Mr. Evans has expressed a deep sense of remorse for his
actions.


It is my sincere hope that this court takes this letter into consideration at the time of sentencing for
Mr. Evans. I know and believe that he can be an honorable person, a valuable member of my
community and a person to count on.




Sincere




Mr.^^es E. Nichols, Jr.
low SW 7 Ave.
Deerfieid Beach, FL 33441




                                                                                                           G-11
         Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 44 of 60




The Honorable Edgardo Ramos

United Sates District Judge

Thurgood Marshall

United States Courthouse

40 Foley Square

New York, NY 10007

RE: Leniancy in sentencing Mr Lamont Evans

Dear Judge Ramos:

I hope that you are having a great day and hope that this letter finds you well. I am writing on behalf of
Mr. Lamont Evans. I have known Mr. Evans(we call him Jeff) for over 25 years. As fate would have it, I
was able to compete against his sister Shyvonna Rolle, in track and field in High School. I attended
Hallandale High School and graduated in 1991. 1 then had the pleasure of running alongside Ms. Rolle in
college. We immediately became friends and now our friendship has evolved into sisterhood.

I met Mr. Evans on our summer break from college in 1994. He was a tall, athletic and a nice young man.
We quickly became like family throughout the years. I have always known Mr. Evans to demonstrate
great leadership skills and an amazing athletic career in basketball. I know what passion for the game
means and dedication because I too was athletic. As the years went on, I was blessed to have met his
then girlfriend Ebony. They dated in high school and continue to be as one for the past seven years.
They have dedicated their lives to each other and their son and that speaks character and volume in any
marriage, relationship and career. He was well known and accepted around the community of Deerfield
Beach. His dedication and awesome work ethics has vastly made an impact in the community.

Back in 2017, 1 was honored to see Mr. Evans in action as the Assistant Head Coach of the Gamecocks.
(That in itself is a testament of how hard work and perseverance can lead you to a path of answered
desires.) You see, I live in Arkansas and the Razorbacks were playing against South Carolina. My family
and I were able to attend the game with the help of Mr. Evans. Even though we lost, it was a great
experience and my children and husband were excited to attend.

Those are the little things that are priceless in life. Yes were not all perfect but we strive to be, with the
help of God. I hope your day is good and thank you for your time.

Sincerely,

Mrs. Paris Broyles, M. ED, ESL Endorsement




                                                                                                                 G-12
           Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 45 of 60



Reaching After Destiny
                                                                                  Tracy C. Haynie
PO Box 305                                                                        Board of Director
Deerfield Beach, FL 33441                                                         RAD FNC
954.708.2195 Phn                                                                  BIN XX-XXXXXXX
954.708.2196 Fax
Soar042@comcast.net


The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


RE: Leniency in Sentencing Mr. Lamont Evans



Dear Judge Ramos,

Reaching After Destiny was organized to empower people in our community with the resources needed
to enhance their quality of life; to empower lives through mentoring, literary training, professional skill
training, educational support and to also engage in activities which are necessary, suitable or convenient
for the accomplishment of those purposes. Lamont Evans as a covenant fellowship partner, has helped
to enhance so many lives, especially at risk youth in our community. We've known Lamont and his
family for some 20 years now and his strong example of dedication, hard work, leadership, advocacy and
selflessness have proven vital in the lives of our youth. The young people are drawn to him and the
investment of his time, talent, insight, and resources have afforded opportunities to youth that they
might not have had.

Lamont, is an amazing husband and father and we ask that you consider a lenient sentencing for him as
the absence of his presence and contributions to our community will be sincerely impacted. Thank you
for your time and consideration.



Kindest regards,

Tracy Haynie
Tracy Haynie
Board of Director
RAD Inc.




                                                                                                              G-13
         Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 46 of 60



Flynnagins Footwear
Carolyn Flynn
2020 N Perkins Rd
Stillwater, OK 74074

May 4, 2019

The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

RE: Leniency in sentencing Mr. Lamont Evans

Dear Judge Ramos,

1 am honored to submit this letter pleading for leniency in sentencing Lamont Evans.

I have known Lamont, and his family for almost five years. I met his family when they moved
to Stillwater and his son joined the high school basketball team where my son was also a
member. He was a strong example of hard work and dedication to success. I have always
known him to be appreciative of the hard work of others.

Lamont put in many hours helping the young student-athletes on our high school basketball
team. Lamont was always willing to help any of the boys improve their skills and help them to
reach their goals, both on the court and in the classroom.

Through the years, I have witnesses LamonCs dedication to improving himself and others. He
has been a role model for all the people that he has been around, but especially for the young
student-athletes that he has interacted with. Given the opportunity, I know that Lamont would
continue to be a value to society and most importantly a strong role model for the young student-
athletes in his community.

Thank you for taking the time to read this letter.

Sincerely,


Carolyn Flynn




                                                                                                    G-14
       Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 47 of 60




The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


RE: Leniency in Sentencing Mr. Lamont Evans

Dear Judge Ramos,

1 hope that this letter finds you in sound mind and good spirits. I have known Lamont Evans for the
better part of 10+ years. Though words often fail us, his actions always spoke volumes about him. In life,
you don't always find men of substance and duly put, I trust this man with my life. I trust him not for
what he can do for me but how takes care of the people around him without hesitation.
In chaotic times, who you are is magnified. No matter how far he goes from our hometown, he always
reaches back to pull whomever he can up with him. He stands as one but holds the weight of a hundred
men. In our city, we don't have superstars that come back and pour in to our youth. We have men like
Lamont, trustworthy, hardworking and honorable. Even when his time is scarce, he's continuously
pouring into our youth. Lamont is what you would call a trajectory changer. I've watched him for many
years work tirelessly to establish relationships that created opportunities for our youth. These
opportunities not only put them in positions that ultimately changed the trajectory but changed the lives of
a lot offamilies through education and hard work.

It is my hope that you will recognize the power you wield regarding the future of Lamont Evans, our
brother, friend and community leader. 1 have faith that the right course of action will be considered by the
justice system.

Thank you for your time and considering this request for leniency.


Warmest Regards,

LaShonda N. Gaines




                                                                                                               G-15
             Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 48 of 60




                 THE SCHOOL BOARD OF BROWARD COUNTY, FLORIDA

                                                                                                                              The School Board of
                                                                                                                          Broward County, Florida
                                                                                                                           Abby M. Freedman, Chair
                                                                                                                             Nora Rupert, Vice Chair

  The Honorable Edgardo Ramos                                                                                                      Robin Barlleman
  United States District Judge                                                                                                Heather P. Brinkworth
                                                                                                                                      Patricia Good
  Thurgood Marshall                                                                                                                  Donna P. Korn
                                                                                                                               Laurie Rich Levinson
  United States Courthouse                                                                                                              Ann Murray
                                                                                                                               Dr. Rosalind Osgood
  40 Foley Square

  New York, NY 10007                                                                                                               Robert W. Runcie
                                                                                                                          Superintendent of Schools


Re: Leniency in sentencing Mr. Lament Evans

Dear Judge Ramos,

I'm honored to be presenting this letter pleading for leniency In the sentencing of Mr. Lamont Evans. I've known Mr. Evans for over 25 years
and can assure you he is a man of great character and a true asset to our community here in Deerfleld Beach, FL.

Mr. Evans and I grew up in the Deerfleld Beach community and dreamed of making it to be successful men,then coming back and pouring Into
the youth in our area. Though our paths of life took us on different routes, he remained committed to our childhood dreams of making a
positive Impact on our community. I am now the Community Liaison and Head Football Coach at our neighborhood High School for which I've
been employed at the last 13 years. Mr. Evans has been a huge blessing to the students of our program! Over the years he has donated his
finances, time and resources to assist with the development of our young men and women. He has an innate ability to connect with these kids
unlike anyone I've ever seen. Our neighborhood is one that is infested with drugs, crime, poverty and the possibility of destruction around
every corner these kids turn. Mr. Evans provides a daily reminder that if these kids stay focused and dedicated to their dreams they can achieve
whatever their hearts desire.


Even in the wake of Mr. Evans's current situation there Is still an impact he can make on our community. These kids also need examples of
rehabilitation and resurrection after making mistakes. They need to know that there is an opportunity to refocus and get back on the path to
greatness after turmoil. Too many times, especially in our community, leaders are teaching the kids from the perspective of everything going
perfect In these kid's lives, which is not the reality our kids live in. Who will be there to lead the ones who have already strayed of the path? The
ones who are already trying to bounce back from detrimental situations caused by mistakes the/ve made. 1 truly believe Mr. Evans can
continue to impact our community In this role of an example after adversity, which sadly In our community he will have more pupils to tutor
than you could ever Imagine.

I come to you pleading on the behalf of not just myself, but our community as a whole for leniency in sentencing of Mr. Lamont Evans. I can
assure you that if given the opportunity Mr. Evans will be a vital asset to our youth for years to come and that we(the community) will
personally be by his side during his resurgence. This is our turn to be there for him as he has been here for us for many years and we are
absolutely ready, we owe him that!




Sincerely,



Jevon D. Glenn

Deerfleld Beach High school

Head Football Coach

Community Liaison




                                          Educating Today's Students to Succeed In Tomorrow's World
                                 Broward County Public Schools is an Equal Opportunity/Equal Access Employer




                                                                                                                                                        G-16
              Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 49 of 60




                                      4640 North Federal Hwy. Suite D
                                           Ft. Lauderdale,FL 33308
                                          954-202-9709 Fax: 954-267-9965
                                             drioeangelini@comcast.net
                                              www.DrJoeAngelini.com


May 02,2019

The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

RE: Mr. Lamont Evans


Dear Judge Ramos:

1 have known Mr. Evans and his family for over twenty-five(25) years. 1 have treated and worked with Mr.
Evans since his high school years, through college and into his European Professional career. He is and has
been a respectful, intelligent, person to work with and an outstanding member of the community. In recent
years he has entrusted his son's health and basketball career in my hands. 1 see Mr. Evans and his family as not
only trusted and loyal patients but as treasured friends.

1 have been a licensed practicing Chiropractic Physician in South Florida for over thirty-two (32) years. One of
my specialties is diagnosing and rehabilitating injured athletes. I have treated hundreds of student athletes over
the years and only a few standout, Mr. Evans was is ofthem. Character is something you are born with and can
develop and pass along. Mr. Evans has helped several young men find direction and guidance to a more
successful future. His son is a true product of Mr. Evans leading by example.

1 hope the court with have leniency when sentencing Mr. Evans. Thank you for taking the time to consider this
letter.

Sincerely,

S. Joseph Angelini, D.C.

Dr. S. Joseph Angelini
SJA/da




                                                                                                                     G-17
         Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 50 of 60



5/13/2019




RE: Leniency in Sentencing Mr. Lament Evans




Dear Judge Ramos:

I am writing to ask that you have leniency when sentencing coach Evans. My son was one ofthe
basketball players that Lament coached at Oklahoma State University. I visited often to attend many of
the basketball games,so I was able to get a glimpse of who coach Evans is as a person. When coaching,
the goal is always to guide these players and coach Evans did just that. I believe he provided guidance,
inspiration and empowered all the athletes to achieve their full potential. He was not only a great coach
but an exceptional leader. Coach Evans is a leader that had the ability to unify a group of young players as
well as push them to commit to a single purpose. There were days when the players lacked motivation,
going to school and playing basketball around the clock was tough. Coach Evans was great at conveying
passion to the players, to inspire them to get the most out of their performance. You rarely find those
types of qualities in a coach. When you have a positive attitude as well as enthusiasm for the game,that in
turns inspires the athletes to excel in all areas. Coach Evans was good with the boys at OSU and was good
to them. Coach Evans knew the athletes, it takes time to fully know a person but he went above an beyond
to learn the player by paying attention to the player's emotions, strengths and weaknesses.
Communicating with the players regularly also allowed them to open up to him. He had/has a great
amount ofempathy for the athletes and cared deeply about them. He was not only a coach but a mentor.
Although, he made a poor decision regarding this matter, it still doesn't take away from his love for the
players. He really is a good person at heart that made a poor decision like many others. I hope that you
take my words into consideration when sentencing coach Evans.




Sincerely,

Aretha Rogers




                                                                                                               G-18
                Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 51 of 60
                                                Mayra Crawford
                                              7437 SW 14*'' Court
                                          North Lauderdale,FL 33068



May 6,2019

The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Lamont Evans
       Leniency in Sentencing

Dear Judge Ramos:

I am writing to ask the Court(Your Honor)for leniency when sentencing Mr. Lamont Evans.

1 have known Lamont and his family for more than 16 years. I believe that he has made a strong impact in the
life ofthose in his community and those whom which has come in contact with. Lamont is a strong example of
independence, hard work, dedication and will to attain and achieve goals for which he sets his mind to. He has
been able to bring together in many instances the community around him to work cohesively towards the
underlining goal at hand. I find Lamont to be hard working and appreciative of the hard work of others. In the
absence of strong male role models in many communities I know that Lamont has filled that void at the very least
and is dedicated to continued improvement of his self and others.

I would also like the Court to know that I am aware ofthe severity ofthe matter at hand. Working as a Probation
Officer for the past 13 years, I have supervised individuals for an array of infractions and have witnessed that in
many instances' reentry has proven to be successful. I also know that there are consequences for the actions one
chooses. Lamont like may is not a bad person at heart or in whole. He is very much dedicated to his 18-year-old
son, Lamont IV and wife. Ebony. His actions have affected all those whom he loves and loves in return. I am
asking the Court for leniency with sentencing so that Lamont can be afforded the opportunity to start anew and
rectify the mistakes he has made due to poor choices.

1 appreciate Your Honor taking the time to read said letter.

Regards,




Mayra Crawford




                                                                                                                      G-19
      Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 52 of 60




    The Honorable Edgardo Ramos
    United States District Judge
Thurgood Marshall
    United Slates Courthouse
40 Foley Square
New York. NY 10007



Re: Leniency in Sentencing Mr. Lamont Evans

Dear Judge Ramos.

1 am honored to submit this letter pleading for leniency in sentencing Mr. Lamont Evans,
whom I have known for over four decades.

Lamont is a good, hardworking family man. One of things 1 love about him is his
willingness to always give back by helping young aspiring athletes in his community. He
values the importance of mentorship and empowering his peers to achieve their
ambitions.


Overall, 1 have discovered that Lamont truly enjoys his work in the community evidenced
by his enthusiastic passion doing what he enjoys.

1 kindly ask that you consider a lenient sentencing for my family and friend. Thank you
     r your tiixKrafidvConsideration.
I


kindest regards.
\            ^^
Sheniq^ Ij^atton




                                                                                           G-20
       Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 53 of 60




The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

RE: Leniency in Sentencing Mr. Lamont Evans

Dear Judge Ramos,

I am writing to ask that you have leniency in your sentencing of Mr. Lamont Evans. I have known him
directly as a friend and colleague for 20 years. During that time, he has made a strong impact on my life
and I have personally witnessed his character and the countless hours he has given to his community.

When I first met Lamont, he was volunteering his time to the youth in South Florida by helping to
provide educational opportunities, enhance leadership skills and build self-confidence. He lives his life
by serving others without expecting any reward or gain. He has a selfless spirit and his generosity is still
evident today.

Personally, I have learned so much from Lamont through the years. He has been instrumental to my
professional career and has always been a person that I could count on when I needed a listening ear.
We routinely talk about topics ranging from family and parenting. His dedication to his family and hard
working personality have been an inspiration to my life. Recently, I achieved an elusive personal goal as
a result of his support and encouragement.

Lament's compassion for others and infectious personality connects with people from all walks of life.
He is truly an example of positivity to the community and has been an inspiration to me.

I humbly ask that you consider a lenient sentencing for my colleague and friend. Thank you for your
time and consideration.



Kindest regards.



Cory Rollins
P.O. Box 16523
Plantation, Florida 33318




                                                                                                               G-21
        Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 54 of 60




The Honorable Edgardo Ramos

United States District Judge

Thurgood Marshall

United States Courthouse

40 Foley Square

New York, NY 10007



Dear Judge Ramos

I am honored to submit this letter pleading for leniency with in the sentencing of my dear friend and
brother Lamont Evans for which I have known for well over 22 years. Mr. Ramos, I sincerely ask that you
judge this case according to the law and the criminal history of the individual or lack thereof.

I can attest to Mr. Evans outstanding character and I have personally watched Evans evolve from a
professional basketball player into a well-known respected coach impacting the lives of the student
athletes globally.

Mr. Evans has spent countless hours mentoring and developing the youth within the south Florida
basketball communities and globally, Evans has and will continue to provide a positive outlook through
his transgression and misjudgments, Evans will utilize this as a teachable moment and become stronger
and wiser as a result of it.

Mr. Evans has made some questionable decisions as far as relates to crimes that have been committed,
but I stand by the fact that Mr. Evans isn't a criminal; Evans is an upstanding husband and father and
pillar within his current community.

Mr. Ramos please be lenient within the sentencing process involved in this case.

Judge, I truly appreciate you taking the time to read this letter, concerning my dear friend and brother

I'm praying that this letter finds you in a positive spirit of consideration towards leniency within the
sentencing of Mr. Lamont Evans.

Thank you. Sincerely

Alberto Jempierre




                                                                                                           G-22
       Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 55 of 60




The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007




RE: Leniency in Sentencing Mr. Lamont Evans

Dear Judge Ramos,

I am honored to submit this letter pleading for leniency on behalf of Lamont Evans Sr. I'm a resident of
Columbia, SC and a former University of South Carolina Basketball Letterman that got to know Mr. Evans
upon his arrival as part of the basketball staff several years ago.

Because I was born and raised in inner-city Columbia, I've always enamored myself with strong African
American leaders that could impact the youth in our most challenged areas. When Mr. Evans was in
Columbia as an assistant coach, he was a constant presence throughout the city, which went against the
norm considering past individuals that held the position. He was approachable and embraced this
community and in turn, he was embraced by the community mightily. He didn't present himself as a
big-time college coach but rather a husband,father,friend and community servant. His personable and
charismatic approach made it hard for anyone to dislike him.

Unfortunately, good people make mistakes and there's no doubt that he made a mistake. Selfishly, I've
told anyone that would listen that this one mistake will, in some people's minds,force them to forget
what a tremendous, loyal and hard-working individual he is. Most fall prey to recent history and if that's
the case,the individuals that didn't know Mr. Evans, would be missing out on a great person. I'm lucky
because I got to know him and still remain very close to him even if I'm several hundred miles away.

Mr. Evans has so much to offer our young folks. On every team he's been a part of, he's always been
the go-to coach. Meaning, when student-athletes have issues and they need to speak to a coach that
they could trust. Coach Lamont was always the unequivocal chosen one. As a former student-athlete,
this is very important.

Your Honor, I'm all for accountability and so is Coach Evans. He's been beyond contrite and remorseful.
Naturally, he's been embarrassed by the situation but nothing has impacted him more than the
disappointment he's brought to his wife. Ebony and his pride and joy, his son Lamont Jr. He's a
dedicated family man that's never smoked or drank a day of his life. Whatever your ruling is, please
have mercy when it comes to possible leniency because I'm confident in saying that Coach Evans will use
this as a teaching moment that he regrets but more importantly, to help our young people understand
the importance of decision-making.

Respectfully Submitted,

Carey Rich




                                                                                                             G-23
        Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 56 of 60



The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

RE: Leniency in Sentencing Mr. Lamont Evans

Dear Judge Ramos:

First, let me say thank you for taking the time to read this letter. I have known Lamont Evans for
approximately three years. Within this time frame, I've learned quite a bit about Lamont. He's a
caring, generous, dependable, and supportive man. Quite a few of the young men in the
community are growing up in single family homes and I've watched Lamont speak and
encourage them to be the best citizen they could be. He's used his life experiences to encourage
and guide these young men to stay on the right path.

Our sons play on the same basketball team together and Lamont has gained the respect of all the
players on the team. We had our banquet last week and I noticed that when Lamont spoke all the
players stood out of respect to him(which they didn't do for their head coach). They have the
upmost respect for him as an individual. My son has gone to him several times for advice on
different matters and known that Lamont has given him the best advice. I've been able to call
him and trust that he's giving the best advice on whatever the matter is.

He's very dependable and at the end I genuinely believe that he does what's best for the kids and
his family.

Your Honor, I'm asking that you please show leniency to Lamont during the sentencing process.
Once again, thank you for taking the time to read this letter.

Sincerely,

Caprita Scott
Payroll Specialist




                                                                                                     G-24
       Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 57 of 60




The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall
United States Courthouse
40 Folcy Square
New York, NY 10007

Sunday 5th May 2019

    Dear Honorable Judge Ramos,

I am Shyvonna Rolle, an older sister of Lamont Evans. Everything about him starts at home, because
home is where the heart is. We grew up together practically all our lives with him being the man of the
house following the divorce. He took that role on in his teenage years being the only man we could rely
on in our household. I shake my head for how well he accomplished that role with all that estrogen in the
house. He let his voice be known loud and clear as young man not even knowing what the Lord was
preparing for him down the road. A great influential leader for years to come. His extension of support
was not just only for us, his hand was extended at large to the community. Everybody in our
neighborhood desired greatest and everyone in the community knew who had "the goods" when it came
to the world of basketball. My brother was a student of the game when it came to basketball. He studied
the game of basketball in private similar to someone attaining a degree in any career ofchoice. Critical
thinking was his marksmanship. His nature was being an athlete and notjust a name on the players
rooster. He gained respect in basketball in his teenage years because a lot of guys older watched him on
the community league teams and the local school basketball team. My brother gave back in our
community by inspiring vocally but infiltrating the boys providing a wealth of opportunities in the
 AAU summer leagues and giving them hope that college basketball is in reach oftheir future. Can you
imagine a young man being the first child out of their family to entertain the idea of college. I know the
feeling because I was a byproduct of that blessing in the world ofTrack/Field and being the first in my
family to live the dream. Other surrounding cities felt the impact of his presence too because of the
hunger to do better in life for yourself. God raised him up to be a beam of hope for any little boy or girl
that desired to escape the world of fast money,selling drugs or get swallowed up in the world of doing
drugs on any level. He is our hometown "Micheal Jordan" and I pray no one takes that from him.

Lamont knows what it takes to Win! especially winning the right way. Nothing never came easy for him
but hard work; As the only two athletes in the family winning was never our drive but giving our best was
the ultimate goal. We have always been each others biggest cheerleader through everything and that will
never end. He knows God hand selects your Family but he chooses his friends. We are very proud of him
and love him to pieces. My brother shows his greatest character as a man by being a devoted Husband to
his Wife and a dedicated Father to his only Son. Now that is a reflection of a Champion.

My sincere prayer Honorable Judge Ramos is that you grant Leniency to Mr.Lamont Evans during his
sentencing. Thank you for extending your listening ear to my letter.


                                                 Kindest Regards,
                                                                Shyvonna Rolle




                                                                                                              G-25
       Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 58 of 60


                                                  CJ Custom Clothiers
                                                     992 Chelsea Ave
                                                    Memphis, TN 38107
MavS. 2019                               ^            901-378^273
                                           cjcustomclothiers.cj@gmall.com




I ho I loiu)rai"ilo |-.djjai\lo Ramo^.
I iiiloci Slalos Disiricl .IikIoo
I huruooJ Maishiill
I iiiloJ Sialcs C'oLii liioiiso
40 lnlo\ St|uaro
Now Viirk. N^' 10007


R|-: l.oiiioncN in Sonioiioinii Mr. Lami)nl Evans

Doar Jikloo Ramos:


\\\ luimo is Clarence Jones and I honored lo siibinil this letter pleadinsi lor ienienc\' in
.sentencing on behairol l.amont Evans. Lamonl understands the mistakes he has made and the
coiisec|iiences id" those mistakes and the impaet those mistakes have had on not only his lile. but
the impact it has had on othei" lives as well, i can attest to I.timont s sound and responsible
ciiaracleras I have kiivuvn him personallv and professionallv for over 10 vears and have
observed him as .i communit) lea*.ler and advoeate lor his development ol high school and
cotlcee >tudeiit ;ilh!elLS across the C(uintr>.

Mr. l-.vaiis Ikin been a nieal inlluen.ce to my oldest son w ho is now serv icing in The I nited States
An I orce. Mv m>(i credits Mr. b.vans in his countless talks and mentoring ship to liim. Mis
lamil) and rrieiidshiiv has been a great rellection on in> lile as he has alwavs given me great
ailviee peisnnallv and in mv business. I thank him eonslantiv Ibr that .Mr. l ivans eoniinues to
make a positive impact in manv indiv iduals" lives. I his pallern ol pivsiiive behav ior will
continue as l .amont s goal is to cotninue to prov ide empovvertnent to others.

I believe an individual ol" Eamont's caliber iias earned lite privilege of a second chance a: l ile. I le
has been humbled atkl remor.seliil tind there are so manv more lives Eamimt can impact.
Reeardless oi")our decision vour honor. I ktiow l.atnor.t will continue to serve as a steward <>!
the I ord aiul contintie lo be an CNcellent role model to the cotnnuttiiiy by giv ing his tesiimonv
and educating the cotnmunitv on how to avoid making the same mistakes he has made and the
consequences of those actions. I kindiv ask that you consider a lenietit sentence lor Eatnoni
b.v ans. 1 iiank vou for v our time a.ud consideration.

Re.^pectfltlIv voufs.




(.'laivncc .loiic^




                                                                                                            G-26
Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 59 of 60




          Exhibit H
                                                                   u
Case 1:17-cr-00684-ER Document 239 Filed 05/21/19 Page 60 of 60




                                                                   riiT
                                                                              Community of Pompano Beach
                                                                                    Support Group                                                                        LmI
                                                                                                                                                                         n
                                                                   ,0.
                                                                  M                                                  honors
                                                                                                  Lamont Evans
                                                                          On this 1st day ofMay 2019 for outstanding service to the Boys and Girls Basketball Teams at
                                                                                                                                                                         w
                                                                                      Blanche Ely High School The Skill Training, The Character Building &
                                                                                                 The academic Leadership was unprecedented.
                                                                   K
                                                                          Thank you Mr. Evansfor your untiring Servicesfor the Boys and Girls programsjob well done!
                                                                  [iin
                                                                                                                                              QTlaie ^ell
                                                                  A
                                                                  W
                                                                                    President                                                  Community Sponsor
                                                                                                            §am/ SmitA
                                                                                                              Community Supporter
                                                                  n
